Name: Council Decision of 14 March 1989 adopting a research and technological development programme for the European Atomic Energy Community in the field of the decommissioning of nuclear installations (1989 to 1993)
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  European construction;  research and intellectual property;  energy policy
 Date Published: 1989-04-11

 Avis juridique important|31989D0239Council Decision of 14 March 1989 adopting a research and technological development programme for the European Atomic Energy Community in the field of the decommissioning of nuclear installations (1989 to 1993) Official Journal L 098 , 11/04/1989 P. 0033 - 0036COUNCIL DECISION of 14 March 1989 adopting a research and technological development programme for the European Atomic Energy Community in the field of the decommissioning of nuclear installations (1989 to 1993) (89/239/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the Commission, submitted after consulting the Scientific and Technical Committee (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas certain parts of nuclear installations inevitably become radioactive during operation; whereas it is therefore essential to find effective solutions which are capable of ensuring the safety and protection of both mankind and the environment against the potential hazards involved in the decommissioning of these installations; Whereas the research programme concerning the decommissioning of nuclear installations, adopted by Decision 84/60/Euratom (4), has yielded positive results and opened up encouraging prospects; Whereas the scientific and technical basis necessary to strengthen the safety and protection aspects and the economic evaluation of decommissioning should be further reinforced, namely by demonstration of relevant techniques; Whereas the experience to be gained from the dismantling of the first large-scale nuclear installation in the Community should be made available to all Member States, subject to the provisions of Title Two, Chapter II, of the Treaty; Whereas, by its Decision 87/516/Euratom, EEC (5), as amended by Decision 88/193/EEC, Euratom (6), the Council adopted a framework programme for Community research and technological development (1987 to 1991) which, inter alia, acknowledged the need for a further action on the decommissioning of nuclear installations, HAS ADOPTED THIS DECISION: Article 1 A research and technological development programme for the European Atomic Energy Community in the field of the decommissioning of nuclear installations, as defined in Annex I, is hereby adopted for a period of five years from 1 January 1989. Article 2 The funds estimated as necessary for the execution of the programme shall amount to ECU 31,5 million, including expenditure on a staff of five. The indicative internal allocation of these funds is set out in Annex I. Article 3 The detailled rules for the implementation of the programme and the rate of the Community's financial participation are set out in Annex II. Article 4 The Commission shall be responsible for the execution of the programme. It shall be assisted by the Management and Coordination Advisory Committee CGC6 ´Nuclear fission energy - Fuel cycle/processing and storage of waste', set up by Council Decision 84/338/Euratom, ECSC, EEC of 29 June 1984 dealing with structures and procedures for the mangagement and coordination of Community research, development and demonstration activities (7). The contracts concluded by the Commission shall govern the rights and obligations of each party, in particular arrangements for the dissemination, protection and exploitation of research results. Article 5 In the third year of the programme, the Commission shall undertake a review of the programme and shall report to the European Parliament, the Council, and the Economic and Social Committee on the results thereof, together, if necessary, with a proposal for modification or prolongation. At the end of the programme, an evaluation of the results achieved shall be conducted by the Commission, which shall report thereon to the European Parliament and the Council. The reports referred to in the first and second subparagraphs shall be established having regard to the criteria set out in Annex III to this Decision and in conformity with Article 2 (2) of Decision 87/516/Euratom, EEC. Article 6 The Commission is authorized to negotiate, in accordance with Article 101 of the Treaty, agreements or contracts with a third State, an international organization or a national of a third State, with a view to associating them wholly or partly with this programme. Article 7 This Decision is addressed to the Member States. Done at Brussels, 14 March 1989. For the Council The President J. SOLANA MADARIAGA (1) OJ No C 250, 24. 9. 1988, p. 7. (2) OJ No C 69, 20. 3. 1989. (3) Opinion delivered on 22 February 1989 (not yet published in the Official Journal). (4) OJ No L 36, 8. 2. 1984, p. 23. (5) OJ No L 302, 24. 10. 1987, p. 1. (6) OJ No L 89, 6. 4. 1988, p. 35.(7) OJ No L 177, 4. 7. 1984, p. 25. ANNEX I PROGRAMME CONTENTS AND INDICATIVE INTERNAL ALLOCATION OF FUNDS The aim of the programme is the joint development of a system of management of nuclear installations finally shut down and of the radioactive wastes produced in their dismantling which, at its various stages, will provide mankind and the environment with the best protection possible. The programme will involve demonstration of relevant technologies. Indicative allocation of funds including staff and administrative costs (million ecus) The programme covers the following areas: A. Research and development projects concerning the following subjects: 8,4 No 1: Long-term integrity of buildings and systems No 2: Decontamination for decommissioning purposes No 3: Dismantling techniquesNo 4: Treatment of specific waste materials: steel, concrete and graphite No 5: Qualification and adaptation of remote-controlled semi- autonomous manipulator systemsNo 6: Estimation of the quantities of radioactive wastes arising from the decommissioning of nuclear installations in the Community B. Identification of guiding principles relating to: 1,1 - the design and operation of nuclear installations with a view to simplifying their subsequent decommissioning, - the decommissioning operations with a view to making occupational radiation exposures as low as reasonably achievable, - the technical elements of a Community policy in this field. C. Testing of new techniques in practice: - pilot projects - alternative tests - staff secondment 16,6 4,3 1,1 aa a s 22,0 TOTAL 31,5 (of which ECU 3 million relate to staff and administrative costs) ANNEX II IMPLEMENTATION OF THE PROGRAMME AND RATE OF THE COMMUNITY'S FINANCIAL PARTICIPATION The programme consists of activities carried out by means of shared-cost research contracts with competent public organizations or private firms established in the Member States. The participation of SMEs in the programme will be encouraged. The Commission shall distribute, in all the official languages of the Community, information packs to accompany the invitation to participate in order to guarantee equal opportunities for the undertakings, universities and research centres in the Member States. In addition to shared-cost research contracts, the programme may also be carried out by means of study contracts, coordination projects and awards of training and mobility grants. Such contracts and grants shall, where appropriate, be awarded following a selection procedure based on calls for proposals published in the Official Journal of the European Communities. Participants in shared-cost contracts may be industrial organizations, research institutes and universities, established in the Community. Each contractor will be expected to make a significant contribution to projects. The contractor shall be expected to bear a substantial proportion of the costs, 50 % of which shall normally be borne by the Community. Alternatively, in respect of universities and similar organizations carrying out projects, the Community may bear up to 100 % of the additional expenditure involved. Shared-cost research projects should, where appropriate, be carried out by participants from more than one Member State. Where an opportunity for large scale cooperation involving different Member States exists, the programme may also be carried out through concerted action. This concerns in particular the selected pilot dismantling projects. In these cases, the Community would participate through shared-cost contracts in specific parts of the projects and organize, by means of concerted action, an exchange of information relating to the other parts. The secondment of research staff from, wherever possible, all Member States to the pilot dismantling projects will be encouraged. The information resulting from the implementation of the shared-cost activities shall be made accessible on an equal basis to all Member States. Licences and/or other rights developed in the framework of the programme will be subject to the normal contractual conditions of the Community. ANNEX III EVALUATION CRITERIA The programme is to be evaluated by independent experts in accordance with the Community plan of action relating to the evaluation of Community research and development activities. The following criteria are to be considered in the evaluation: - the extent to which research proposals were selected against relevant criteria, - the extent to which substantial development of knowledge, techniques and equipment has resulted from the work supported, - the potential relevance of the results with regard to industrial decommissioning operations, - the potential relevance of the results with regard to safety and protection aspects of decommissioning and in particular to occupational radiation exposure of decommissioning workers, - the potential relevance of the results with regard to the reliability of estimates for decommissioning costs, - the extent to which information exchange and cooperation across the borders of Member States have been promoted.